DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida (US 20080284719). 
Regarding claim 19, Yoshida discloses (Figs. 1A-110; in particular Fig. 65) a display panel, comprising an active switch, wherein the active switch comprises: a substrate (10101); a gate metal layer (10103), disposed on the substrate; a gate insulating layer (10104), disposed on the gate metal layer; an active layer (10105), disposed on the gate insulating layer; an ohmic contact layer (10106), disposed on the active layer; a source/drain metal layer (10107), disposed on the ohmic contact layer; a passivation layer (10108), disposed on the source/drain metal layer; and a carbon nanotube conductive film (10109; section 0542), disposed on the passivation layer and connected to the source/drain metal layer through a via hole in the passivation layer.
Regarding claim 20, Yoshida discloses (Figs. 1A-110; in particular Figs. 31A-31C, 65) a display device, comprising a display panel (Abstract) and a drive circuit (170105, 170106) configured for driving the display panel, wherein the display panel comprises an active switch, the active switch comprises: a substrate (10101); a gate metal layer (10103), disposed on the substrate; a gate insulating layer (10104), disposed on the gate metal layer; an active layer (10105), disposed on the gate insulating layer; an ohmic contact layer (10106), disposed on the active layer; a source/drain metal layer (10107), disposed on the ohmic contact layer; a passivation layer (10108), disposed on the source/drain metal layer; and a carbon nanotube conductive film (10109; section 0542), disposed on the passivation layer and connected to the source/drain metal layer through a via hole in the passivation layer.
Allowable Subject Matter
Claims 1-18 are considered allowable subject matter.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the manufacturing method of claims 1-18, in particular the limitations of removing the mesoporous silica and the catalyst layer from the carbon nanotube film to form the transparent carbon nanotube conductive film.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zhamu et al. (US 20200227734), Worsley et al. (US 8809230), and Jangbarwala (US 20130085059).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES S CHANG/Primary Examiner, Art Unit 2871